Title: From John Adams to James Hyman Causten, Sr., 2 March 1822
From: Adams, John
To: Causten, James Hyman, Sr.



Sir.
Montezillo March 2d 1822

I have received your polite letter of the 20th. of February. It would be a pleasure to me to impart any information to you, relative to the spoilations committed by France on the Commerce of the United States, between the years 1793, & 1801, If I had any, but I have none, but what is common to all my fellow Citizens. The Convention and the able, and voluminous Correspondence between Messrs. Elsworth Davie and Murray on one part, and the French Plenipotentiarys on the other; were all transmitted to the Senate in obedience to the Constitution, and all there papers, and the proceedings upon them must appear on the journals in that of the Senate of that period, or among their files and Archives.
I am sorry I have it not in my power to give you better information, and that I have not been able to answer your letter sooner but I cannot write my self—
I am Sir with much respect, your obedient humble / Servent
John Adams